           Case 1:20-cv-03629-VSB Document 11-1 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X

ECOGENSUS LLC, et al.,

                          Plaintiffs,
                                                               1:20-cv-3629
        v.

MATTHEW PACELLA, et al,                                        ORDER FOR ADMISSION
                                                               PRO HAC VICE

                           Defendants.
-----------------------------------------------------------X

      The motion of Alexander G. Tievsky for admission to practice pro hac vice in the above
captioned action is granted.

       Alexander G. Tievsky has declared that he is a member in good standing of the bar of the
state of Illinois, and that his contact information is as follows:

Alexander G. Tievsky
Edelson PC
350 North LaSalle Street, 14th Floor
Chicago, Illinois 60654
Telephone: (312) 589-6370 / Facsimile: (312) 589-6378
atievsky@edelson.com

      Alexander G. Tievsky having requested admission Pro Hac Vice to appear for all purposes
as counsel for Defendants Edelson PC, Jay Edelson, and Benjamin Richman in the above entitled
action;

      IT IS HEREBY ORDERED that Alexander G. Tievsky is admitted to practice Pro Hac
Vice in the above captioned case in the United States District Court for the Southern District of
New York. All attorneys appearing before this Court are subject to the Local Rules of this Court,
including the Rules governing discipline of attorneys.




Entered:
                                                HONORABLE VERNON S. BRODERICK
                                                UNITED STATES DISTRICT JUDGE
